Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. (Emphasis by examiner.)
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract discusses the merits of the invention, including efficiency of operation (Abstract line 1) and energy savings (Abstract lines 7-9) of the chiller unit.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
An element numbered 86 is shown in the upper right of fig. 2, connected to anti-surge controller 90 and is illustrated similarly in structure to temperature sensor 62 and flow rate sensor 82 (both of which are also illustrated in fig. 2 as being connected to the anti-surge controller 90).  Element 86 is not disclosed or described in the specification as filed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 7-8 of claim 1, it is recited that an “anti-surge condenser water temperature setpoint” is established as “a provisional condenser water temperature setpoint” and lines 10-11 similarly set forth the establishment of “the provisional condenser water flow rate setpoint”.  There is no teaching or suggestion of what makes these setpoints “provisional” or how a “provisional” setpoint in such a method differs from another setpoint.  For this reason, it cannot be clearly established what is or is not required of these setpoints, in what way they must be “provisional” and for this reason, the scope of instant independent claim 1 cannot be positively established.  For this reason, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.


Claim 9 includes in lines 11-12 and 14-15, recitations equivalent to those of claim 1 regarding “a provisional condenser water temperature setpoint” and “the provisional condenser water flow rate setpoint”.  These recitations render claim 9 indefinite for the same reasons discussed above with regard to claim 1, including both the use of the term “provisional” and the lack of antecedent basis of “the provisional water flow rate setpoint”.  For these reasons, claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite.

Claims 10-16 all depend directly or indirectly on claim 9.  Each of these claims recites in its first line “An anti-surge device according to claim 9” or to another claim depending upon claim 9.  The use of “An” rather than “The” makes it unclear whether the anti-surge device of each of the claims is the device set forth previously (and therefore includes all of the limitations of the preceding claims) or represents a new and distinct anti-surge device.  For this reason, what limitations are or are not required of the anti-surge devices of these dependent claims and the claims are thus rejected as being indefinite under 35 U.S.C. 112(b).


Claim 17 includes in lines 18-19 and 21-22, recitations equivalent to those of claim 1 regarding “a provisional condenser water temperature setpoint” and “the provisional condenser water flow rate setpoint”.  These recitations render claim 9 indefinite for the same reasons discussed above with regard to claim 1, including both the use of the term “provisional” and the lack of antecedent basis of “the provisional water flow rate setpoint”.  For these reasons, claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite.

Claims 18-24 all depend directly or indirectly on claim 17.  Each of these claims recites in its first line either “A chiller system according to claim 17” or “An anti-surge device according to claim 17” (or according to another claim depending upon claim 17).  The use of “An” rather than “The” makes it unclear whether the systems and devices of each of the claims are the same as those set forth previously (and therefore includes all of the limitations of the preceding claims) or represent a new and distinct system or device.  (Regarding the recited “anti-surge device” depending upon the “chiller system” of the independent claim, refer to the following rejection of claims 18, 23, and 24 under 35 U.S.C. 112(d).)  For this reason, what limitations are or are not required of the anti-
For purposes of examination, each of these claims is interpreted as reciting “The anti-surge device” rather than “An anti-surge device” to receive proper antecedent basis from the claims from which they depend.  This substitution of language is suggested as an amendment to overcome this rejection.

Claims 2-8 are rejected as depending upon rejected base claims 1, 9, and 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 23, and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 from which all of these claims depend recites a “chiller system” (line 1) which comprises among other elements “an anti-surge device” (line 6).  Each of claims 18, 23, and 24 recite in line 1 “An anti-surge device according to claim 17”, teaching and 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Allowable Subject Matter
Claims 1-24 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the method of operating a chiller system based on established anti-surge condenser water temperature and flow rate setpoints based on calculated minimum and maximum limits taught as a method in instant independent claim 1 and as instructions stored in a memory and executed by a processor in independent claims 9 and 17.
  
However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) and (d) set forth in this Office Action.  Specifically, each of the independent claims includes recitations of provisional setpoints without teachings regarding what makes these setpoints “provisional” and lacks antecedent basis for one of these setpoints.  Further, each of the dependent claims 10-16 and 18-24 is rejected as failing to properly limit the independent claims from which they depend.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 10,184,482 B2 to Arnou teaches in the Abstract and col. 7, lines 10-25 a method of controlling centrifugal compressors in which a motor frequency is determined as a minimum frequency to prevent the development of surge conditions in the compressors for current operating parameters, the motor frequency also being determined to achieve a water temperature setpoint.  Arnou does not teach the establishment of both a water temperature setpoint and a water flow rate setpoint as anti-surge setpoints or these setpoints both being established from respective ranges having maximum and minimum anti-surge values as taught in instant independent claims.

Japanese Publication No. 2019-74220 A to Kazusa et al. teaches in the attached English language abstract thereof a centrifugal compressor refrigerator in which surge of the compressor is detected based on a change in the water temperature difference across a condenser as detected by inlet and outlet temperature sensors.  Kazusa does not teach predictively establishing a condenser water temperature range or setpoint for avoiding surge or operating the refrigerator according to such a temperature setpoint in cooperation with an anti-surge flow rate setpoint as taught in the instant independent claims.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CASSEY D BAUER/Primary Examiner, Art Unit 3763